DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2021 has been entered.
 
Response to Amendment
The amendment of 10/07/2021 has been entered and fully considered by the examiner. Claims 1, 10, 13, 14, and 16 have been amended. Claim 8 has been canceled. Claims 1-7, and 9-17 are currently present in the application with claims 1 and 10 being independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6, 10, 11, and 15 are rejected under 35 U.S.C. 103 as being obvious over Son et al, (international Publication No. WO 2014/193013) hereinafter “Son” in view of Tanaka et al. (International Publication No. WO 2015/029637) hereinafter “Tanaka” and Harvill (U.S. Patent No. 4,272,968) hereinafter “Harvill”.
Regarding claim 1, Son discloses in the embodiment of FIG. 6 an active thermal management system for an ultrasound probe [See abstract of son], the active thermal management system comprising:
a probe housing [housing 140; see FIG. 6 and [0045] of Son]; 
a transducer assembly including a transducer [transducer 100; see [0048] and FIG. 6 of Son], wherein at least a portion of the transducer assembly is enclosed in the probe housing [see FIG. 6; the transducer 100 is located within the housing 140] and
a fluid chamber [cooling medium accommodating unit 620; see FIG. 6 and [0051]-[0053]; cooling fluid can be cooling water or cooling oil] configured to couple to the transducer assembly [transducer 100; see FIG. 6 and [0053]; cooling liquid is indirectly in contact to the transducer through the heat sink] of the ultrasound probe [see FIG. 6] and configured to dissipate heat from the transducer assembly [see [0053] of Son], wherein the fluid chamber is completely enclosed by the probe housing [see FIG. 6], the fluid chamber comprising:
an outer shell [the outer shell of housing 140; see FIG. 6] having an upper surface and a bottom surface, wherein the upper surface is proximate to the transducer assembly and the bottom surface is distal to the transducer assembly [see FIG. 6;]; and 
[the hollow interior of the housing 140; see FIG. 6], wherein the fluid chamber is configured to receive and seal the liquid coolant within the hollow interior [see FIG. 6 and [0053]-[0054] of Son; the cooling liquid is sealed within the reservoir 620 as it prevents any leakage]
Son does not disclose that the probe is hand-held. Son further fails to disclose a circulation device located within the hollow interior and configured to circulate the fluid coolant only within the hollow interior of the fluid chamber such that the fluid coolant does not travel though a conduit 
Tanaka, directed towards heat transferring in an ultrasound probe [see abstract of Tanaka] discloses that the probe is a handheld probe [see [0013] and [0044] of Tanaka]
Harvill, directed towards heat transferring using liquid coolants [see abstract of Harvill] further discloses a circulation device [agitator 21; see FIG. 5] located within the hollow interior and configured to circulate the fluid coolant only within the hollow interior of the fluid chamber such that the fluid coolant does not travel though a conduit [see FIG. 5 and column 3, lines 59-68]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the ultrasound probe of Son further and make it a handheld probe according to teachings of Tanaka in order to make the probe portable, and less expensive in order to arrive at a more portable version of the same probe.
It would have been further obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the ultrasound probe of Son further and include a circulation device in the hollow interior to circulate the liquid coolant only within 
Regarding claim 6, Son discloses the fluid chamber including the outer shell [see rejection of claim 1 above.]
Son does not disclose a sealed port through the outer shell, wherein the sealed port is configured to allow electrical coupling of a power source to the circulation device.
Tanaka further discloses a  sealed port [probe connector 60]  through the outer shell, wherein the sealed port is configured to allow electrical coupling of a power source to the circulation device[see [0035] and FIG. 2 showing a connection between the probe connector 60 and the reservoir 68] and wherein the sealed port is further configured to seal the fluid coolant within the hollow interior [see [0033]-[0034] disclosing that the electric cable 35 seals the fluid in the probe reservoir]
Further, it would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the chamber of Son further and include in it sealed port according to the teachings of Tanaka for electrical connection and to in order to allow for electrical connection of the rotation device, but prevent liquid leakage out of the reservoir of the heat transfer unit [see [0033] of Tanaka]
Regarding claim 10, Son discloses in the embodiment of FIG. 6 an active thermal management system for an ultrasound probe [See abstract of son], the active thermal management system comprising:
a transducer assembly including a transducer [transducer 100; see [0048] and FIG. 6 of Son], wherein at least a portion of the transducer assembly is enclosed in the [see FIG. 6; the transducer 100 is located within the housing 140] and
a fluid chamber [cooling medium accommodating unit 620; see FIG. 6 and [0051]-[0053]; cooling fluid can be cooling water or cooling oil] configured to couple to the transducer assembly [transducer 100; see FIG. 6 and [0053]; cooling liquid is indirectly in contact to the transducer through the heat sink] of the ultrasound probe [see FIG. 6] and configured to dissipate heat from the transducer assembly [see [0053] of Son], wherein the fluid chamber is completely enclosed by the probe housing [see FIG. 6], the fluid chamber comprising 
an outer shell [the outer shell of housing 140; see FIG. 6] having an upper surface and a bottom surface, wherein the upper surface is proximate to the transducer assembly and the bottom surface is distal to the transducer assembly [see FIG. 6;]; and 
a hollow interior configured to contain a liquid coolant [the hollow interior of the housing 140; see FIG. 6], wherein the fluid chamber is configured to receive and seal the liquid coolant within the hollow interior [see FIG. 6 and [0053]-[0054] of Son; the cooling liquid is sealed within the reservoir 620 as it prevents any leakage]
Son does not disclose that the probe is hand-held. Son further fails to disclose a sealed port though the outer shell wherein the sealed port is configured to allow electrical coupling of a power source to the circulation device and configured to seal the liquid coolant within the hollow interior. Son further fails to disclose a circulation device located within the hollow interior and configured to circulate the fluid coolant only within the hollow interior of the fluid chamber such that the fluid coolant does not travel though a conduit 
[see abstract of Tanaka] discloses that the probe is a handheld probe [see [0013] and [0044] of Tanaka], Tanaka further discloses a  sealed port [probe connector 60]  through the outer shell, wherein the sealed port is configured to allow electrical coupling of a power source to the circulation device[see [0035] and FIG. 2 showing a connection between the probe connector 60 and the reservoir 68] and wherein the sealed port is further configured to seal the fluid coolant within the hollow interior [see [0033]-[0034] disclosing that the electric cable 35 seals the fluid in the probe reservoir]
Harvill, directed towards heat transferring using liquid coolants [see abstract of Harvill] further discloses a circulation device [agitator 21; see FIG. 5] located within the hollow interior and configured to circulate the fluid coolant only within the hollow interior of the fluid chamber such that the fluid coolant does not travel though a conduit [see FIG. 5 and column 3, lines 59-68]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the ultrasound probe of Son further and make it a handheld probe according to teachings of Tanaka in order to make the probe portable, and less expensive in order to arrive at a more portable version of the same probe. Further, it would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the chamber of Son  further and include in it sealed port according to the teachings of Tanaka in order to allow for electrical connection of the rotation device, but prevent liquid leakage out of the reservoir of the heat transfer unit through the same port [see [0033] of Tanaka] 

Regarding claim 11, Son discloses the transducer probe including a liquid coolant [see FIG. 6 and [0053]-[0054] of Son]
Son does not disclose a circulation device comprising a pump or an impeller.
Harvill further discloses that the circulation device comprises a pump or an impeller [see FIG. 5; the agitator 21 is in the shape of an impeller].  
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the ultrasound probe of Son further and include a circulation device comprising an impeller according to the teachings of Harvill in order to increase the efficiency of the cooling system by removing the hot liquid around the transducer elements and replacing them with colder coolant.
Regarding claim 15, Son discloses the transducer probe including a liquid coolant [see FIG. 6 and [0053]-[0054] of Son]
Son does not disclose a circulation device comprising a fan.
Harvill further discloses wherein the circulation device comprises a fan [see FIG. 5; the agitator 21 is in the shape of a fan]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the ultrasound probe of Son further and include a 
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Son et al, (international Publication No. WO 2014/193013) hereinafter “Son” in view of Tanaka et al. (International Publication No. WO 2015/029637) hereinafter “Tanaka” and Harvill (U.S. Patent No. 4,272,968) hereinafter “Harvill” as applied to claim 1 above, and further in view of Davey et al. (WO publication No. 2014/082125) hereinafter “Davey”.
Regarding claim 2, Son as modified by Tanaka and Harvill discloses a heat sink configured to dissipate heat from the transducer assembly to the fluid chamber [heat sink 600; see FIG. 6 of Son], the heat sink comprising: 
a surface coupled to a first surface of the transducer assembly [the top surface of the heat sink is in contact with the transducer; see FIG. 6 of Son] 
a different surface in contact with the fluid chamber [see [0053] and FIG 6 of Son];
Son as modified by Tanaka and Harvill does not disclose a gland around a periphery of the heat sink; and an O-ring disposed in the gland.
 Davey, directed towards a cooling system [see abstract of Davey] further discloses a gland around a periphery of the heat sink [coolant jacket 315 is the heat sink and includes a gland; see FIG. 4e displaying a gland in the cooling jacket 315]; and an O-ring disposed in the gland. [see page 12, lines 19-25 of Davey]
[see page 12, lines 18-22 of Davey]
Regarding claim 3, Son as modified by Tanaka and Harvill discloses the ultrasound probe [see rejection of claim 1] 
Son as modified by Tanaka and Harvill does not disclose an O-ring that is configured to engage the hollow interior to form a fluid-impermeable seal.
Davey further disclose that the O-ring is configured to engage the surface of the hollow interior to form a fluid-impermeable seal.  [see page 12, lines 18-22 of Davey]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the probe of Son as modified by Tanaka and Harvill further and include an O-ring configured to engage the surface of the hollow interior to form a fluid-impermeable seal according to the teachings of Davey in order to provide a seal against the surface of the gland and prevent coolant leakage [see page 12, lines 18-22 of Davey]
 Regarding claim 4, Son as modified by Tanaka and Harvill discloses the ultrasound probe [see rejection of claim 1] 
Son as modified by Tanaka and Harvill does not disclose the additional surface includes a fin extending from the lower surface into the fluid chamber.
 [see FIG. 5D (element 545) of Davey; see also page 14, lines 14-20 of Davey]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the probe of Son as modified by Tanaka and Harvill further and make the additional surface includes a fin extending from the lower surface into the fluid chamber according to the teachings of Davey in order to efficiently transfer heat from the inner wall to coolant of the reservoir tank [see page 14, lines 15-20 of Davey]
Regarding claim 5, Son as modified by Tanaka and Harvill discloses the ultrasound probe including a heat sink [see rejection of claim 2 above] 
Son as modified by Tanaka and Harvill does not expressly disclose that the heat sink further includes a flange around the periphery.
Davey further discloses that the heat sink further includes a flange around the periphery proximate the upper surface coupled to the first surface, the flange configured to contact a rim of the upper first surface of the outer shell.  [see page 11, lines 5-25 and FIG. 4e disclosing a flange (i.e. element 320) in contact with a rim of the upper first surface (inlet port 305); see FIGs. 3c and 3e]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the heat sink of Son as modified by Tanaka and Harvill further and include a flange around the periphery proximate the upper surface coupled to the first surface as well according to the teachings of Davy in order to [see page11, lines 16-25 of Davey]

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Son et al, (international Publication No. WO 2014/193013) hereinafter “Son” in view of Tanaka et al. (International Publication No. WO 2015/029637) hereinafter “Tanaka” and Harvill (U.S. Patent No. 4,272,968) hereinafter “Harvill” as applied to claim 1 above, and further in view of Thapliyal et al. (US. Publication No. 2010/125198) hereinafter “Thapliyal”.
Regarding claim 7, Son as modified by Tanaka and Harvill discloses an ultrasound probe with a fluid chamber [see rejection of claim 1 above].
Son as modified by Tanaka and Harvill does not expressly disclose that the fluid chamber further comprises a tang extending from the second surface of the outer shell, wherein the tang is configured to couple the fluid chamber to a cable assembly.  
Thapliyal, directed towards a heat transfer system [see abstract of Thapliyal], further discloses that the fluid chamber further comprises a tang [elements 3230 and 3330; see FIG. 3-4] extending from the second surface, wherein the tang is configured to couple the fluid chamber to a cable assembly [see [0061] of Thapliyal]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the fluid chamber of Son as modified by Tanaka and Harvill further and make it comprise a tang extending from it configured to couple the fluid chamber to a cable assembly according to the teachings of Thapliyal in order to [see last 5 lines of [0061] of Thapliyal]

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Son et al, (international Publication No. WO 2014/193013) hereinafter “Son” in view of Tanaka et al. (International Publication No. WO 2015/029637) hereinafter “Tanaka”  and Harvill (U.S. Patent No. 4,272,968) hereinafter “Harvill” as applied to claim 1 above, and further in view of Martin et al. (U.S. patent No. 5,213,103) hereinafter “Martin”.
Regarding claim 9, Son as modified by Tanaka and Harvill discloses an ultrasound probe comprising a fluid chamber [see rejection of claim 1 above].
Son as modified by Tanaka and Harvill does not expressly disclose that the fluid chamber includes grooves in the outer shell configured to accept a flexible circuit coupled to the transducer assembly.  
Martin, directed towards a cooling system including a fluid chamber [see abstract of Martin] further discloses that that the fluid chamber includes grooves [semi-circular groove 38; see FIG. 4 and column 3, lines 40-45 of Martin] in the outer shell configured to accept a flexible circuit coupled to the transducer assembly [see column 3, lines 25-55 of Martin and FIG. 4].  
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the fluid chamber of Son as modified by Tanaka and Harvill further and make it include grooves in the outer shell according to the [see column 3, lines 55-58 of Martin]

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being obvious over Son et al, (international Publication No. WO 2014/193013) hereinafter “Son” in view of Tanaka et al. (WO 2015/029637) hereinafter “Tanaka” and Harvill (U.S. Patent No. 4,272,968) hereinafter “Harvill” as applied to claim 10 above, and further in view of Sliwa et al. (U.S. Patent No. 5,560,362) hereinafter “Sliwa”.
Regarding claim 12, Son as modified by Tanaka and Harvill discloses the active thermal management system for an ultrasound probe (see rejection of claim 10).
Son as modified by Tanaka and Harvill does not disclose a temperature sensor coupled to the fluid chamber to detect a temperature of the fluid chamber.
Sliwa, directed towards an ultrasound probe with cooling system [see abstract of Sliwa] further discloses that a temperature sensor coupled to the fluid chamber and configured to detect a temperature of the fluid chamber.[temperature sensing function; see column 14, lines 56-61]  
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the thermal management system of Son as modified by Tanaka and Harvill further and include a temperature sensor coupled to the fluid chamber to detect a temperature of the fluid chamber according to the teachings of Sliwa in order to detect overheating of the probe [see column 14, lines 56-61 of Sliwa]
Regarding claim 13, Son as modified by Tanaka and Harvill discloses the active thermal management system for an ultrasound probe (see rejection of claim 10).
a controller configured to increase circulation of the coolant by the circulation device when the temperature sensor detects a temperature above a threshold temperature.
Sliwa further discloses that a controller configured to increase circulation of the coolant by the circulation device when the temperature sensor detects a temperature above a threshold temperature.[see column 14, lines 56-61]  
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the thermal management system of Son as modified by Tanaka and Harvill further and include a controller configured to increase circulation of the coolant by the circulation device when the temperature sensor detects a temperature above a threshold temperature according to the teachings of Sliwa in order to decrease the temperature of the overheated probe and optimize its performance [see column 14, lines 56-61 of Sliwa]

Claim 14 is rejected under 35 U.S.C. 103 as being obvious over Son et al, (international Publication No. WO 2014/193013) hereinafter “Son” in view of Tanaka et al. (WO 2015/029637) hereinafter “Tanaka” and Harvill (U.S. Patent No. 4,272,968) hereinafter “Harvill” as applied to claim 10 above, and further in view of Chainer et al. (U.S. Publication No. 2016/0262288) hereinafter “Chainer”.
 Regarding claim 14, Son as modified by Tanaka and Harvill discloses a liquid coolant.. [see [see [0053]-[0054] of Son disclosing that the coolant can be water. ]  
Son as modified by Tanaka and Harvill does not disclose that the liquid coolant is a mixture of a liquid and a gas.
[see abstract of Chainer] discloses that the liquid coolant is a mixture of a liquid and a gas.[see [0008] of Chainer]
It would have been obvious to a person of ordinary skill level in the art at the time of the fling of the invention to modify the liquid coolant of Son as modified by Tanaka and Harvill further and make it into a mixture of liquid and gas according to the teachings of Chainer in order to change the cooling liquid into a two-phase coolant and lower the temperature even further [see [0005]-[0006] of Chainer] 

Response to Arguments
Applicant’s arguments, see page 6 of Remarks, filed 10/07/2021 with respect to claim interpretation under 112(f) have been fully considered and are persuasive.  The interpretation of claims under U.S.C. 112(f) has been withdrawn. 
Applicant's arguments filed 10/07/2021 have been fully considered but they are not persuasive. 
In particular, the applicant has argued that the amendment added to the claims requiring the coolant to be a “liquid” instead of a “fluid” is not thought by Son in combination with Tanaka.
In response, the examiner notes that the current rejection of the claims does not use Son or Tanaka in rejecting this feature and instead is using a new reference “Harvill” to show those features. Therefore, the applicant’s arguments are moot.
The applicant has further argued that Tanaka which is used to show sealing of the fluid coolant within the chamber does not show this feature because the probe case 
In response, the examiner notes that Tanaka discloses:
The probe cable boot 35 is in close contact with the outer surface of the cable 36 and the rear opening of the probe case 26 to seal the inside of the probe. Further, the probe case 26 and the probe cable boot 35 are in close contact with each other to form a sealed structure. Thereby, the penetration | invasion of the liquid and gas from the outside to the inside of a probe is prevented.
Therefore, Tanaka discloses forming a sealed structure by close contact of two pieces. It is inherent that when two pieces form a seal by close connection they provide a seal in both directions. As a result, as Tanaka also has mentioned, the inside structure of the probe is sealed as well as preventing leakage from outside.

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN - SABOKTAKIN whose telephone number is (303)297-4278.  The examiner can normally be reached on M-F 9 am-5 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Marjan Saboktakin/
Examiner, Art Unit 3793


/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793